PER CURIAM
Employer seeks review of a Workers’ Compensation Board order on reconsideration awarding permanent total disability. Our review is as specified in ORS 656.298, because the petition for review was filed after July 20,1987. Armstrong v. Asten-Hill Co., 90 Or App 200, 205, 752 P2d 312 (1988). The order appealed from adopts and republishes a November 18, 1987, Board order, which says, in pertinent part:
“After thorough review of the evidence, the Board concludes [that] claimant is permanently and totally disabled and is entitled to such benefits commencing the date of this order.”
The order is not sufficient for review under ORS 656.298. Armstrong v. Asten-Hill Co., supra. It lacks any explanation or reason of why the Board, on reconsideration, awarded permanent total disability after having originally granted only temporary total disability.
Reversed and remanded for reconsideration.